Title: To Thomas Jefferson from Albert Gallatin, 6 January 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            [on or before 6 Jan. 1808]
                        
                        The President is authorized to establish three ports of delivery in the district of Michillimakinac. 
                  The
                            collector proposes St. Mary’s falls, Green bay & Chickago. I do not perceive how the establisht. of the two last could
                            contribute to the safety of the revenue; for nothing can now reach within place without passing Michillima.; and if either
                            was made a port of delivery, the vessels would have a right to pass Michillim. without entering.
                        A port of delivery & officer at St Mary’s may be of some limited use, provided he is protected by a
                            detachmt from the garrison. But unless an officer in the army be appd. Survr., I do not know who would accept. Gen. Dearborn may enquire from Capt. Dunham now in town; and
                            that part of the collector’s application complied with. But we never can prevent the smuggling in Lake Superior until we
                            have posts up that Lake. The evasion wh. relate to silver trinkets cannot be prevented. The prosecutions must take
                            their course.
                        
                            A. G.
                        
                    